                                         UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF NORTH CAROLINA
                                             STATESVILLE DIVISION
                                              5:17-cv-195-MOC-DCK

              JAMES EDWARD MCCONNELL              )
              and wife KIM MCCONNELL,             )
                                                  )
                           Plaintiffs,            )
                                                  )
              vs.                                 )
                                                  )
                                                  )                          ORDER
                                                  )
              WATAUGA COUNTY NORTH                )
              CAROLINA, directly and vicariously  )
              acting as: THE WATAUGA COUNTY )
              DEPARTMENT OF SOCIAL                )
              SERVICES, et al.,                   )
                                                  )
                           Defendants.            )
              ____________________________________)

                       THIS MATTER is before the Court on its own motion for a status update by the parties

              in this matter.

                       It is hereby ordered that, within twenty (20) days, the parties shall inform the Court of the

              status of the pending Motion for Taxation of Costs, in light of the Fourth Circuit Court of Appeals’

              ruling in this matter and its resolution of the prior petition for en banc rehearing.

                       IT IS SO ORDERED.



Signed: September 8, 2020




                                                                 1



                     Case 5:17-cv-00195-MOC-DCK Document 105 Filed 09/09/20 Page 1 of 1
